DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-27) in the reply filed on March 26, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deterministic processing sequencer” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  the end of the claim includes a “)”.  This should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 17-20, and 22 recite “deterministic processing sequence”.  It is not clear what steps are included in this “deterministic processing sequence”.  Similarly, claim 17 recites “a plurality of operating cycles” and “a pipeline sequence”.  It is not clear what steps are included in this cycle and sequence.  Thus, the scope of the claims cannot be determined.
Claim 18 recites a deterministic processing sequencer.  It is not clear what this corresponds to in the specification, nor is it disclosed in the specification.  Clarification is required.
Regarding claims 11 and 18, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Similarly, claim 22 recites (e.g. 2, 4, 6, 8, 10, 12), which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14, 17-22, 24, 26, and 27, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvius et al., (WO 2016/207065; already of record, published Dec. 29, 2016), see corresponding US 2018/0223327 for citations below.
As to claim 11, Jarvius teaches a method of performing an antimicrobial susceptibility testing (AST) sequence, comprising the steps of: 
inserting, into an automated AST system, a plurality of AST cassettes incubating the plurality of AST cassettes for a first pre-determined interval under conditions suitable for microbial growth (see para [0057] et seq.); 
recursively assessing a level of microbial growth in at least one well of each AST cassette until the level of microbial growth exceeds a predetermined threshold, then releasing the AST cassette (see para [0158] et seq.); 
grouping one or more AST cassettes released from the recursive assessment step into a multi-plate batch of AST cassettes (see para [0236] et seq.); and 
subjecting the multi-plate batch of AST cassettes to a deterministic processing sequence (interpreted to mean performed at predetermined times) utilizing a limited-access resource, wherein the limited-access resource is optionally a centrifuge (see para [0139] et seq.), a fluid handling station (see para [0194] et seq.), or an optical signal measurement station (see para [0218] et seq.) 
As to claim 12, Jarvius teaches the deterministic processing sequence comprises, for a plurality of wells in each AST cassette in the multi-plate batch of AST cassettes: contacting a microbe in the well with a solution comprising a surface-binding reagent and waiting for the reagent to bind with or without agitation; separating the microbe from the solution comprising the surface binding reagent; rinsing, at least once, the microbe in a solution that does not comprise the surface binding reagent; assessing a level of surface-binding reagent present in the well; and for each AST cassette, based on a comparison of surface binding reagent present in different wells of the AST cassette, determining at least one of a qualitative susceptibility result (QSR) or minimum inhibitory concentration (MIC) for an antimicrobial agent present in differing amounts in the plurality of wells of the AST cassette and reporting said QSR or MIC to a user of the automated AST system (see para [0178] et seq.)
As to claim 13, Jarvius teaches the step of recursively assessing a level of microbial growth in at least one well of each AST cassette comprises incubating each AST cassette not released into the multi-plate batch of AST cassettes for a second pre-determined interval which is shorter than the first pre-determined interval (see para [0214] et seq.) 
As to claim 14, Jarvius teaches the step of separating the microbe from the solution comprising the surface binding reagent comprises centrifuging the AST cassette in a centrifuge (see para [0139] et seq.) 
As to claim 17, Jarvius teaches deterministic processing sequence is organized into a plurality of operation cycles, and wherein the movement of multi-plate batches into and out the access-limited resource during the deterministic processing sequence according to a pipeline sequence that minimizes the number of operation cycles during the deterministic processing sequence in which the access-limited resource is idle (see para [0210] et seq.)
As to claim 18, Jarvius a deterministic processing sequencer (interpreted to mean a controller) controls a rate at which new multi-plate batches enter the deterministic processing sequence based the pipeline sequence (see para [0217] et seq.)
As to claim 19, Jarvius teaches the deterministic processing sequence is divided into a plurality of subsequences (see para [0164] et seq.)
As to claim 20, Jarvius teaches each subsequence in the plurality of subsequences includes one or more tasks that are executed in parallel when a plurality of multi-plate batches are running in the deterministic processing sequence (see para [0164] et seq.)
As to claim 21, Jarvius teaches wherein the subsequences are not performed concurrently for a single multi-plate batch (see para [0166] et seq.)
As to claim 22, it is expected that a size of the multi-plate batch of AST cassettes Jarvius is defined before the batch is subjected to the deterministic processing sequence based on a number of cassettes being processed by the automated AST system, and wherein the maximum batch size increases from one plate to multiple plates. 
As to claim 24, Jarvius teaches the plurality of AST cassettes are grouped into single-plate batches during the steps of incubating the plurality of AST cassettes and recursively assessing a level of microbial growth (see para [0237] et seq.) 
As to claims 26 and 27, Jarvius teaches on average, no more than 6 hours elapses between the step of inserting an AST cassette into the system and the step of reporting the QSR or MIC to a user of the automated AST system for the same AST cassette (see para [0232] et seq.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvius.
Jarvius does not explicitly teach the operation performed by the access-limited resource requires an even number of AST cassettes to be loaded into the access-limited resource. However, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have determined the optimum amount cassettes to be loaded based on desired analyzer output.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vacic et al., (WO 2017/185012) teaches automated rapid antimicrobial susceptibility testing systems for performing a multi-assay testing sequence can include an automated incubation assembly having a nest assembly adapted to house at least one test panel having a plurality of wells for receiving a sample comprising microorganisms originating from a clinical sample, the incubation assembly facilitating incubation of one or more test panels in order to undergo the multi-assay testing sequence; a robotic handling assembly configured to accept one or more incoming test panels and move them to and from the incubation assembly for incubation between each assay of the multi-assay testing sequence; an automated liquid handling assembly configured to exchange one or more fluids in the plurality of wells of the test panels; and an optical assembly for interrogation and readout of each assay of the multi-assay testing sequence being performed in the plurality of wells
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798